United States Department of Labor
Employees’ Compensation Appeals Board

_________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Little Falls, NY, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0714
Issued: August 10, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 9, 2017 appellant filed a timely appeal from a January 3, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish permanent
impairment of her right lower extremity, warranting a schedule award.
FACTUAL HISTORY
On May 13, 2002 appellant, then 46-year-old rural letter carrier, filed a traumatic injury
claim alleging that on that date she sustained a sprained right ankle and pulled tendons while
sorting mail. She explained that she turned to the left and her left leg hit a mail tray, and caused
her right foot to go off balance. Appellant indicated that she lost her balance and fell to the floor,
while working. She did not initially stop work.
On June 12, 2003 OWCP accepted appellant’s claim for right ankle sprain and plantar
fascial fibromatosis. As she missed no time from work, it authorized appropriate medical
compensation benefits.
On February 2, 2015 appellant filed a claim for a schedule award (Form CA-7).
By development letter dated March 27, 2015, OWCP advised appellant of the evidence
needed to establish her claim. It explained that additional medical evidence was required from her
physician, including an opinion as to whether maximum medical improvement (MMI) had been
reached and an impairment rating utilizing the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).3 No evidence was received.
On April 28, 2015 OWCP denied appellant’s claim for a schedule award, finding that she
failed to submit any medical evidence providing an impairment rating under the A.M.A., Guides.
In a letter dated May 11, 2015, appellant, through counsel, requested a telephonic hearing,
which was held before an OWCP hearing representative on December 10, 2015. During the
hearing, appellant was again advised that, in order to establish her claim for a schedule award, she
needed to obtain an impairment rating from her physician utilizing the A.M.A., Guides.
By decision dated February 9, 2016, OWCP’s hearing representative affirmed the April 28,
2015 decision. The hearing representative found that appellant had not submitted any medical
evidence establishing permanent impairment of a scheduled member or function of the body
causally related to the accepted employment injuries of May 13, 2002. As such, there was no basis
for consideration of a schedule award in the instant claim.
In a March 3, 2016 report, Dr. Stewart A. Kaufman, a Board-certified orthopedic surgeon,
noted appellant’s history of injury and treatment. He examined appellant and provided his
findings. They included that appellant had a normal gait, balance, and coordination. Her right
knee went from 0 to 140 degrees of flexion, and the flexion on the left was 0 to 135 degrees.
Dr. Kaufman found that regarding the ankles: dorsiflexion on the right and left was equal to 20
degrees; plantar flexion on the right was equal to 40 degrees and on the left was equal to 35 degrees;
3

A.M.A., Guides (6th ed. 2009).

2

eversion on the right was equal to 20 degrees and on the left was equal to 15 degrees; and inversion
on the right equated to 25 degrees and 30 degrees on the left. He found that appellant was able to
toe and heel walk and her plantar feet were nontender. Dr. Kaufman noted that there was no
thickening or lumps to suggest plantar fibromatosis. Regarding diagnostic testing, he found that
the hospital records from May 13, 2002 revealed small exostosis off the medial malleolus of the
right ankle and no pathology. Dr. Kaufman opined that appellant’s sprain of the right ankle had
resolved and that she reached MMI on March 3, 2016. He referenced Table 16-8 for clinical
studies adjustment4 and Table 16-2 for the foot and ankle regional grid,5 and determined that
appellant fell into a class 1 category. Dr. Kaufman explained that, according to Table 16-8,
imaging was normal giving her a 0 grade modifier, and a functional history modifier of 1. He
referenced Table 16-76 for physical examination modifier and found that appellant qualified for a
grade 1, modifier. Dr. Kaufman explained that the total was 2, and the average was 1 grade
modifier. He noted that appellant defaulted to one percent and moving one to the left brought her
again to one percent right lower extremity impairment. Dr. Kaufman opined that appellant had
one percent right lower extremity permanent impairment.
In a letter dated September 27, 2016, appellant, through counsel, requested reconsideration.
He noted that the report from Dr. Kaufman was new medical evidence.
By letter dated July 25, 2016, counsel provided additional medical evidence and requested
that OWCP provide the findings of its district medical adviser (DMA).
On December 8, 2016 OWCP provided the DMA with a copy of the record along with a
statement of accepted facts (SOAF) and requested that he provide an impairment rating.
In a December 29, 2016 report, the DMA opined that appellant did not have any permanent
impairment of her right lower extremity. He explained that she had accepted conditions of ankle
sprain and plantar fasciitis. The DMA noted that “the examination [of Dr. Kaufman]” did not
reveal any evidence of plantar fasciitis and there was no rating for this condition. Regarding
appellant’s right ankle, he indicated that she had a class 1 impairment. The DMA referred to Table
16-2,7 and noted that this equated to one percent lower extremity impairment. He made
adjustments for functional history and referenced Table 16-6,8 and determined that appellant had
a grade 0 modifier. The DMA made adjustments for physical examination using Table 16-79 and
determined that she had a grade 1 modifier. He made adjustments for clinical studies and utilized
Table 16-810 and found a grade 0 modifier. The DMA determined that appellant would have a net
4

Id. at 519.

5

Id. at 502.

6

Id. at 517.

7

Id. at 503.

8

Id. at 516.

9

Supra note 6.

10

Supra note 4.

3

modifier of -2, which was equal to a class 1 A impairment. He advised that, based upon Table 162,11 this would equal zero percent lower extremity impairment for the right ankle. Regarding
Dr. Kaufman’s rating, the DMA explained that he did not appropriately perform the impairment
rating according to the standards of the A.M.A., Guides. He explained that Dr. Kaufman averaged
the modifiers. The DMA opined that appellant reached MMI on March 3, 2016.
By decision dated January 3, 2017, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
The schedule award provisions of FECA12 and its implementing regulations13 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by the implementing regulations as the appropriate standard for
evaluating schedule losses.14 The effective date of the sixth edition of the A.M.A., Guides is
May 1, 2009.15
The sixth edition requires identifying the impairment Class of Diagnosis (CDX), which is
then adjusted by grade modifiers based on Functional History (GMFH), Physical Examination
(GMPE), and Clinical Studies (GMCS).16 The net adjustment formula is (GMFH-CDX) +
(GMPE-CDX) + (GMCS-CDX).17
Chapter 16 of the sixth edition of the A.M.A., Guides, pertaining to the lower extremities,
provides that diagnosis-based impairment is the primary method of calculation for the lower limb
and that most impairments are based on the diagnosis-based impairment where impairment class
is determined by the diagnosis and specific criteria as adjusted by the grade modifiers for
functional history, physical examination, and clinical studies. It further provides that alternative
approaches are also provided for calculating impairment for peripheral nerve deficits, complex
11

Supra note 7.

12

5 U.S.C. § 8107.

13

20 C.F.R. § 10.404.

14
Id. See also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
15
Federal (FECA) Procedure Manual, id. at Chapter 2.808.5a (February 2013); and id. at Chapter 3.700, Exhibit 1
(January 2010).
16

A.M.A., Guides 494-531.

17

Id. at 521.

4

regional pain syndrome, amputation, and range of motion. Range of motion is primarily used as a
physical examination adjustment factor.18 The A.M.A., Guides, however, also explain that some
of the diagnosis-based impairment grids refer to the range of motion section when that is the most
appropriate mechanism for grading the impairment. This section is to be used as a stand-alone
rating when other grids refer to this section or no other diagnosis-based impairment sections of the
chapter are applicable for rating a condition.19
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the medical adviser for an opinion concerning the nature and percentage
impairment in accordance with the A.M.A., Guides with the medical adviser providing rationale
for the percentage of impairment specified.20
ANALYSIS
The Board finds that the evidence of record is insufficient to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award in
accordance with the sixth edition of the A.M.A., Guides.
OWCP accepted appellant’s claim for right ankle sprain and plantar fascial fibromatosis.
In a March 3, 2016 report, Dr. Kaufman noted appellant’s history of injury and treatment.
He examined her and provided his findings, which included that she had a normal gait, balance,
and coordination. Appellant’s right knee went from 0 to 140 degrees of flexion, and the flexion
on the left was 0 to 135 degrees. Dr. Kaufman also found that diagnostic testing from May 13,
2002 revealed a small exotosis of the medial malleolus of the right ankle and no pathology. He
provided range of motion findings for the right ankle. Dr. Kaufman opined that appellant’s sprain
of the right ankle had resolved and that she reached MMI on March 3, 2016. He referred to Table
16-2 for the foot and ankle regional grid,21 and determined that she fell into a class 1 category.
Regarding functional history, Dr. Kaufman referenced Table 16-622 and provided appellant with a
grade modifier of 1. The Board notes that this would include a mild problem and antalgic limp
with asymmetric shortened stance, corrects with footwear modifications and or orthotics.
However, Dr. Kaufman found that appellant had an essentially normal gait, and it is unclear why
he selected this grade modifier. Additionally, he referenced Table 16-723 for physical examination
adjustment and found that she qualified for a grade 1, modifier based on mild problem of minimal
palpatory findings consistently documented without observed abnormalities. Dr. Kaufman

18

Id. at 497, section 16.2.

19

Id. at 543; see also D.F., Docket No. 15-0664 (issued January 8, 2016).

20

Federal (FECA) Procedure Manual, supra note 14 at Chapter 2.808.6(f) (February 2013).

21

Supra note 5.

22

Supra note 8.

23

Supra note 6.

5

referenced Table 16-8 for clinical studies adjustment24 and explained that, according to Table 168, imaging was normal giving appellant a 0 grade modifier. He explained that the total was 2, and
the average was 1 grade modifier. However, the Board notes that the net adjustment formula does
not include averaging the impairment classes.25 Therefore, Dr. Kaufman’s opinion that appellant
had one percent right lower extremity impairment is not properly explained. As he did not
adequately explain how he used the A.M.A., Guides to rate her right ankle impairment, his opinion
is of diminished probative value.26
In a December 29, 2016 report, the DMA determined that appellant did not have any
permanent impairment of the right lower extremity. He explained that appellant had accepted
conditions of ankle sprain and plantar fasciitis. The DMA noted that appellant’s examination did
not reveal any evidence of plantar fasciitis and there was no rating for this condition. Regarding
her right ankle, the DMA indicated that she had a class 1 impairment. He referred to Table 16-2,27
and noted that this equated to one percent lower extremity impairment. The DMA made
adjustments for functional history and referenced Table 16-6,28 and determined that appellant had
a grade 0 modifier as there was no gait derangement. He made adjustments for physical
examination and using Table 16-729 and determined that she had a grade 1 modifier. The Board
notes that this corresponds with Dr. Kaufman, who found that appellant had minimal palpatory
findings consistently documented without observed abnormalities. The DMA concurred with
Dr. Kaufman with regard to clinical studies and utilized Table 16-830 and found a grade 0 modifier
as there were no available clinical studies or relevant findings. He utilized the net adjustment
formula31 in determining that appellant would have a net modifier of -2, which was equal to a
class 1 A impairment. The DMA advised that, based upon Table 16-2,32 this would equal zero
percent lower extremity impairment for the right ankle. Regarding Dr. Kaufman’s rating, as noted
above, he explained that he did not appropriately perform the impairment rating according to the
standards of the A.M.A., Guides. The DMA’s explanation included that Dr. Kaufman averaged
the modifiers, which as noted was not a proper application of the net adjustment formula. He
opined that appellant reached MMI on March 3, 2016.
The Board finds that the DMA properly applied the A.M.A., Guides to rate appellant’s
right ankle permanent impairment based on the findings in Dr. Kaufman’s report. Appellant has
24

Supra note 4.

25

See supra note 15.

26

See J.G., Docket No. 09-1128 (issued December 7, 2009) (an attending physician’s report is of little probative
value where the A.M.A., Guides are not properly followed).
27

Supra note 7.

28

Supra note 8.

29

Supra note 6.

30

Supra note 4.

31

See supra note 15.

32

Id.

6

not submitted any current medical evidence in conformance with the A.M.A., Guides to support
permanent impairment. As such evidence has not been submitted, she has not met her burden of
proof.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish permanent
impairment of her right lower extremity, warranting a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the January 3, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 10, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

